USCA4 Appeal: 21-7113      Doc: 26         Filed: 08/09/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-7113


        ENRICO E. BROWN,

                            Plaintiff - Appellant,

                     v.

        PRINCE GEORGE’S COUNTY DEPARTMENT OF CORRECTIONS; MARY
        LOU MCDONOUGH; OFFICER LILLY; OFFICER IGWIE; CORIZON, LLC;
        ABU KALOKOH, Medical Administrator; DR. MESKEREM ASRESAHEGN,

                            Defendants - Appellees.



        Appeal from the United States District Court for the District of Maryland, at Greenbelt.
        Paul W. Grimm, District Judge. (8:20-cv-01087-PWG)


        Submitted: July 25, 2022                                          Decided: August 9, 2022


        Before KING and DIAZ, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Enrico E. Brown, Appellant Pro Se. Shelley Lynn Johnson, Associate County Attorney,
        PRINCE GEORGE’S COUNTY OFFICE OF LAW, Largo, Maryland; Megan Trocki
        Mantzavinos, MARKS, O’NEILL, O’BRIEN, DOHERTY & KELLY, P.C., Towson,
        Maryland, for Appellees.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7113         Doc: 26      Filed: 08/09/2022   Pg: 2 of 2




        PER CURIAM:

              Enrico E. Brown appeals the district court’s order granting summary judgment to

        Defendants on Browns’ 42 U.S.C. § 1983 complaint alleging deliberate indifference to a

        serious medical need.      We have reviewed the record and find no reversible error.

        Accordingly, we affirm the district court’s order. See Martin v. Duffy, 977 F.3d 294, 298

        (4th Cir. 2020) (stating standard of review). We also deny Brown’s motions to assign

        counsel. We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                    AFFIRMED




                                                    2